Citation Nr: 1627725	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  06-25 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected type II diabetes mellitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from March 1969 to June 1973, to include service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Waco, Texas.

In April 2012, the Board remanded this case for further evidentiary development.  It is again remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

The Board finds that an additional medical opinion should be obtained.  Although hypertension is not a disease for which presumptive service connection due to herbicide exposure is warranted, regardless of whether a claimed disability is recognized under 38 U.S.C.A. § 1116 , a veteran is not precluded from presenting evidence that a claimed disability was due to or the result of herbicide exposure. See Combee v. Brown, 34 F.3d 1039, 1044-45 (Fed. Cir. 1994).  Any outstanding VA treatment records should also be secured.

Accordingly, the case is REMANDED to the AOJ for the following action:
 
1.  Obtain all outstanding VA treatment records.
 
2.  Then obtain an addendum opinion addressing the etiology of the Veteran's hypertension.  No additional examination of the Veteran is needed.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner.  The examiner should opine as to whether it is at least as likely as not (e.g., a 50 percent probability or greater) that the Veteran's hypertension had its onset in or is otherwise related to service, to include as a result of presumed herbicide exposure therein.

A complete rationale for any opinion expressed is requested.
 
3.  After completing the actions outlined above, and after undertaking any other development deemed appropriate, readjudicate the issue on appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals  is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

